
	
		II
		110th CONGRESS
		1st Session
		S. 962
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2007
			Mr. Bingaman (for
			 himself, Mr. Domenici,
			 Mr. Tester, Mr.
			 Bunning, Mr. Salazar,
			 Mr. Obama, and Mr. Webb) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to
		  reauthorize and improve the carbon capture and storage research, development,
		  and demonstration program of the Department of Energy and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Carbon Capture
			 and Storage Research, Development, and Demonstration Act of
			 2007.
		2.Carbon capture and storage research,
			 development, and demonstration programSection 963 of the Energy Policy Act of 2005
			 (42 U.S.C. 16293) is amended—
			(1)in the section heading, by striking
			 research and
			 development and inserting and storage research, development, and
			 demonstration;
			(2)in subsection (a)—
				(A)by striking research and
			 development and inserting and storage research, development, and
			 demonstration; and
				(B)by striking capture technologies on
			 combustion-based systems and inserting capture and storage
			 technologies related to energy systems;
				(3)in subsection (b)—
				(A)in paragraph (3), by striking
			 and at the end;
				(B)in paragraph (4), by striking the period at
			 the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(5)to expedite and carry out large-scale
				testing of carbon sequestration systems in a range of geological formations
				that will provide information on the cost and feasibility of deployment of
				sequestration technologies.
						; and
				
				(4)by striking subsection (c) and inserting
			 the following:
				
					(c)Programmatic activities
						(1)Energy research and development underlying
				carbon capture and storage technologies
							(A)In generalThe Secretary shall carry out fundamental
				science and engineering research (including laboratory-scale experiments,
				numeric modeling, and simulations) to develop and document the performance of
				new approaches to capture and store carbon dioxide.
							(B)Program integrationThe Secretary shall ensure that fundamental
				research carried out under this paragraph is appropriately applied to energy
				technology development activities and the field testing of carbon sequestration
				activities, including—
								(i)development of new or improved technologies
				for the capture of carbon dioxide;
								(ii)modeling and simulation of geological
				sequestration field demonstrations; and
								(iii)quantitative assessment of risks relating
				to specific field sites for testing of sequestration technologies.
								(2)Field validation testing
				activities
							(A)In generalThe Secretary shall promote, to the maximum
				extent practicable, regional carbon sequestration partnerships to conduct
				geologic sequestration tests involving carbon dioxide injection and monitoring,
				mitigation, and verification operations in a variety of candidate geological
				settings, including—
								(i)operating oil and gas fields;
								(ii)depleted oil and gas fields;
								(iii)unmineable coal seams;
								(iv)saline formations; and
								(v)deep geologic systems that may be used as
				engineered reservoirs to extract economical quantities of heat from geothermal
				resources of low permeability or porosity.
								(B)ObjectivesThe objectives of tests conducted under
				this paragraph shall be—
								(i)to develop and validate geophysical tools,
				analysis, and modeling to monitor, predict, and verify carbon dioxide
				containment;
								(ii)to validate modeling of geological
				formations;
								(iii)to refine storage capacity estimated for
				particular geological formations;
								(iv)to determine the fate of carbon dioxide
				concurrent with and following injection into geological formations;
								(v)to develop and implement best practices for
				operations relating to, and monitoring of, injection and storage of carbon
				dioxide in geologic formations;
								(vi)to assess and ensure the safety of
				operations related to geological storage of carbon dioxide; and
								(vii)to allow the Secretary to promulgate
				policies, procedures, requirements, and guidance to ensure that the objectives
				of this subparagraph are met in large-scale testing and deployment activities
				for carbon capture and storage that are funded by the Department of
				Energy.
								(3)Large-scale testing and deployment
							(A)In generalThe Secretary shall conduct not less than 7
				initial large-volume sequestration tests for geological containment of carbon
				dioxide (at least 1 of which shall be international in scope) to validate
				information on the cost and feasibility of commercial deployment of
				technologies for geological containment of carbon dioxide.
							(B)Diversity of formations to be
				studiedIn selecting
				formations for study under this paragraph, the Secretary shall consider a
				variety of geological formations across the United States, and require
				characterization and modeling of candidate formations, as determined by the
				Secretary.
							(4)Preference in project selection from
				meritorious proposalsIn
				making competitive awards under this subsection, subject to the requirements of
				section 989, the Secretary shall give preference to proposals from partnerships
				among industrial, academic, and government entities.
						(5)Cost sharingActivities under this subsection shall be
				considered research and development activities that are subject to the
				cost-sharing requirements of section 988(b).
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
						(1)$90,000,000 for fiscal year 2007;
						(2)$105,000,000 for fiscal year 2008;
				and
						(3)$120,000,000 for fiscal year
				2009.
						.
			
